Drawings
Figure 5 should be designated by a legend such as –comparative example-- because it doesn’t show the disclosed invention.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1, lines 23+ recites the limitation, “the inner ball groove and the finishing relief portion have a relationship in which an action direction of an inner ball groove-side pressing force with which the ball is pressed by the inner ball groove at an inner ball groove-side contact point where the inner ball groove contacts the ball along with the movement of the inner joint member is offset toward the finished portion from an action direction of an outer ball groove-side pressing force with which the ball is pressed by the finishing relief portion of the outer ball groove at an outer ball groove-side contact point where the finishing relief portion contacts the ball along with the movement of the inner joint member” (bold added).  This only occurs when an angle 2 is greater than an angle 1 (see paragraph 0024), but the specification fails to disclose how to make the disclosed invention so that this relationship is satisfied.  The angles 2 and 1 are angles of tangents E2 and E1 at pressing points P2 and P1 in the ball grooves (see paragraph 0022), but there is no explanation as to how make the ball grooves so that they create such tangents.

Claims 3 & 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 recites the limitation, “a moving direction of the inner joint member” but the direction is undefined.
Claim 4 recites, “a moving direction in which the inner joint member moves relative to the outer joint member is a direction in which the ball present in the finishing  relief portion of the outer ball groove enters the inner ball groove via the relief portion.”  It is unclear how this further limits the claim from which it depends.

Claim Rejections - 35 USC § 102
Claims 1 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ristau, US 3,367,139.   Ristau discloses a constant velocity joint (10) comprising: 
a tubular outer joint member (12) having outer ball grooves (20, 22, 24) each of which extends in a direction in which the outer ball groove is inclined relative to a central axis of the outer joint member (col. 2, lines 7 & 8); 
an inner joint member (14) having inner ball grooves (32, 34, 36) each of which is inclined relative to a central axis of the inner joint member (col. 2, lines 17-19) in a direction opposite to the direction in which the outer ball groove is inclined (col. 2, line 24); 
a plurality of balls (16) supported in a rollable manner (col. 2, line 46) on the outer ball grooves and the inner ball grooves arranged to face each other by housing the inner joint member in the outer joint member, the balls being configured to transmit a torque between the outer joint member and the inner joint member; and 
a cage (18) arranged between an inner peripheral surface of the outer joint member and an outer peripheral surface of the inner joint member, the cage having windows (44) each configured to house one of the balls, 
wherein: each of the outer ball grooves includes a finished portion (inherent, see item 5a below) that is finished to allow the ball to roll, and a finishing relief portion (50) adjoining the finished portion in a direction of the central axis of the outer joint member; and 
in a state in which the central axis of the outer joint member coincides with the central axis of the inner joint member, and the ball supported in the rollable manner by the finishing relief portion of the outer ball groove and the inner ball groove moves from the finishing relief portion toward the finished portion of the outer ball groove along with movement (col. 2, line 44) of the inner joint member relative to the outer joint member, the inner ball groove and the finishing relief portion have a relationship in which an action direction of an inner ball groove-side pressing force (F1) with which the ball is pressed by the inner ball groove at an inner ball groove-side contact point where the inner ball groove contacts the ball along with the movement of the inner joint member is offset toward (R) the finished portion from an action direction of an outer ball groove-side pressing force (F0) with which the ball is pressed by the finishing relief portion of the outer ball groove at an outer ball groove-side contact point where the finishing relief portion contacts the ball along with the movement of the inner joint member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Universal Joint and Driveshaft Design Manual discloses at “Material Section” that ball grooves of constant velocity joints like that of the instant invention are finished by broaching.
Welschof discloses a constant velocity joint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached 9:30-5:30 et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679